Citation Nr: 1108543	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss in the left ear.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a neuropsychiatric condition, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2006 rating decisions dated of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied the above-referenced claims.

In an October 2009 decision, the Board denied the application to reopen the previously finally denied claims of service connection for right ear and left ear hearing loss, and remanded the claims for an increased disability rating for brain disease and service connection for a neuropsychiatric disorder.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (Joint Motion). The Joint Motion moved for the Court to vacate and remand the October 2009 Board decision, as the parties determined that not all of the evidence in the claims file had been properly translated from Spanish to English.  In May 2010, the Court granted the parties' Joint Motion.

The issues of an increased disability rating for service-connected brain disease and entitlement to service connection for a neuropsychiatric condition, and bilateral hearing loss, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1989, the RO denied entitlement to service connection for hearing loss in the left ear.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 1989 decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss in the left ear, and raises a reasonable possibility of substantiating the claim.

3.  In a November 1991 decision, the Board denied entitlement to service connection for hearing loss in the right ear.  

4.  Evidence received since the November 1991 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss in the right ear, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1989 RO decision which denied the Veteran's claim of entitlement to service connection for hearing loss in the left ear is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  Since the August 1989 RO decision, new and material evidence sufficient to reopen the claim for service connection for hearing loss in the left ear has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The November 1991 Board decision which denied the Veteran's claim of entitlement to service connection for hearing loss in the right ear.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100 (2010).

4.  Since the November 1991 Board decision, new and material evidence sufficient to reopen the claim for service connection for hearing loss in the right ear has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claims of entitlement to service connection for left ear and right ear hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria for New and Material Evidence Claims

The Veteran seeks to reopen previously denied claims for service connection for hearing loss in the left ear and right ear, respectively.  A review of the record indicates that the Veteran was previously denied service connection for hearing loss in the left ear by way of a RO rating decision rendered in August 1989.  The Veteran failed to file a Notice of Disagreement with regard to the August 1989 RO decision.  Therefore, the rating decision became final and not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.  As such, his claim for service connection for hearing loss in the left ear may only be reopened if new and material evidence is submitted.

The Veteran's claim for service connection for hearing loss in the right ear was previously denied in an August 1990 rating decision.  The Veteran appealed this decision.  Thereafter, in November 1991, the Board found that there was no basis to warrant the grant of service connection for hearing loss in the right ear.  That decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Once a decision denying service connection becomes final, a disallowed service connection claim shall only be reopened and reviewed if new and material evidence is presented or secured with respect to the final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Facts 

In the August 1989 rating decision, the RO denied the Veteran's claim for service connection for hearing loss in the left ear, as there was no evidence of the disorder during his military service or during the presumptive period following separation.  The Veteran attributed his hearing loss to an in-service head injury.  In denying the Veteran's claim, the RO emphasized that the Veteran's hearing loss was not shown for thirty-five years following separation and essentially there was no medical evidence linking the disorder to his service-connected head injury.  At the time of the August 1989 rating decision the evidence of record included the Veteran's available service treatment records, to include a July 1953 separation report of medical examination showing that the clinical evaluation revealed normal hearing; VA medical examination reports dated in August 1959, September 1964,and September 1966, showing that the Veteran's cranial nerves and hearing were normal; and a June 1989 letter from the Veteran's private physician, E.A.V., M.D., F.A.C.S., indicating that the Veteran was seen in November 1988 for severe hearing loss in the left ear, which manifested in August 1988.  

In a November 1991 decision, the Board denied the Veteran's claim for service connection for hearing loss in the right ear, which the Veteran attributed .  The Board essentially determined that there was no evidence of right ear hearing loss in service or medical evidence relating the disorder to the Veteran's military service.  In reaching its decision, the Board considered the evidence that was of record, to include the following:  the Veteran's service treatment records; the August 1959, September 1964, and September 1966 VA medical examination reports; a December 1988 VA audiogram, reflecting hearing loss in the right ear; October 1988 to April 1989 VA outpatient treatment records, showing the Veteran's report of sudden right ear hearing loss; a June 1989 letter from E.A.V. reporting hearing loss in the right ear since August 1988; a June 1990 letter from the Veteran's private physician Dr. R.A.G. reporting treatment for unrelated conditions; and the Veteran's testimony as to his contentions offered during a February 1991 hearing held before a member of the Board.  

In July 2005, the Veteran filed his application to reopen the previously denied claims for service connection for left ear and right ear hearing loss.  He asserted that his hearing loss was related to his combat service.  Along with his application, he submitted private medical records reflecting the evaluation and treatment of unrelated conditions.  At the time of the Veteran's July 2005 application associated with the claims file, in addition to the evidence previously noted, was the following:  VA outpatient treatment records dated from March 1992 to April 2004, showing treatment and the assessments of unrelated conditions; and a September 1994 VA general medical examination reflecting the Veteran's report of having total hearing loss in the right ear due to auditic nerve injury.

In November 2006, the Veteran submitted additional medical evidence in support of his claim.  Specifically, he submitted a September 2006 private audiologic examination report.  The report reflects a diagnosis of moderately severe to profound sensorineural hearing loss in the right hear and moderate to severe sensorineural hearing loss in the left ear.  An opinion as to the etiology of the Veteran's hearing loss was not provided.  

In October 2006 and March 2007, the Veteran submitted statements in support of his claim.  In essence, he attributed his hearing loss to in-service noise exposure from operating 60 millimeter mortars during the Korean Conflict.  He asserted that he was not provided with hearing protection.  He denied any noise exposure following separation.  

Additionally, the RO obtained the Veteran's November 2005 to January 2008 VA outpatient treatment records showing intermittent treatment for bilateral hearing loss.

In light of the foregoing, the Board finds that new and material evidence has been received to reopen the claim for service connection for hearing loss in both the left and the right ears.  Here, the Veteran's lay statements regarding his in-service noise exposure during his combat service and the subsequent onset of his hearing loss are both new and material.  This evidence is clearly new in that the Veteran's statements were not previously of record, and thus not previously considered by agency decision makers.  The Board finds the Veteran's statements to be material in that they address whether the onset of the Veteran's hearing loss is related to his in-service acoustic trauma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (determining that lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Essentially, the Veteran's statements go to the issue of whether there is a continuity of hearing loss symptomatology since his active service, which was not previously addressed by the August 1989 rating decision and the November 1991 Board decision.  Therefore, reopening the Veteran's claim of service connection for hearing loss in both ears is in order.


ORDER

New and material evidence having been received, the claim of service connection for hearing loss in the left ear is reopened.  To this extent and this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for hearing loss in the right ear is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims  so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Increased Rating for Brain Disease

By way of a brief history, the claims file reflects that the Veteran was originally service connected for a brain disease associated with trauma by way of an October 1959 RO rating decision.  Originally, a 30 percent disability rating was assigned, effective from July 24, 1959.  In a November 1964 RO rating decision, the Veteran's disability was assigned a 10 percent disability rating, effective February 1, 1965.  In his March 2004 claim for increased rating, the Veteran asserted that his disability was more severe than reflected by the assigned 10 percent disability rating.   

Disability ratings are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's residuals of brain disease due to head trauma are currently rated as 
10 percent disabling by analogy to Diagnostic Code 9305-8045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 9305 is assigned for dementia due to trauma.  Under Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma, and ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Initially, the Board notes that the Veteran's disability was previously rated under Diagnostic Code 8045-9304, dementia due to head trauma.  However, the rating decision currently on appeal lists the relevant diagnostic code as 9305, vascular dementia.  It is unclear from the evidence of record as to why the diagnostic code for the Veteran's service connected brain disease was changed.  Nonetheless, the record reflects that the Veteran was given notice of the applicable rating criteria for the assignment of disability ratings under both Diagnostic Codes 9304 and 9305.

Under Diagnostic Code 9305, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted under Diagnostic Code 9305 when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

While the Veteran was provided notice of the rating criteria applicable under Diagnostic Code 9305, as noted above, it is unclear from a review of the claims file as to whether the RO actually evaluated the Veteran's service-connected disability under this particular diagnostic code.  Specifically, the RO, by way of the June 2004 rating decision, the November 2004 Statement of the Case, and the December 2004 and January 2009 Supplemental Statement of the Case, did not  provided any discussion whatsoever as to whether the evidence shows that the Veteran's disability warrants a higher rating under Diagnostic Code 9305.  Instead, it appears that the RO only evaluated the Veteran's disability under Diagnostic Codes 8045 and 9304.  The Board again reiterates VA's duty to assist a claimant with his claim by affording him every possible consideration.  Thus, a remand is required with respect to the Veteran's claim, as discussed further below, so that his service-connected brain disease may be properly adjudicated under all applicable diagnostic codes.

Additionally, the Board finds that the medical evidence currently of record does not provide sufficient evidence with which to properly evaluate the Veteran's disability under Diagnostic Code 9305.  Essentially, the claims file lacks sufficient evidence as to whether the Veteran's service-connected brain disease is manifested by any of social or occupational impairments to warrant him an increased disability rating.  Thus, further development is warranted to properly assess the severity of the Veteran's disability.

In this regard, the record reflects that the Veteran underwent a VA examination in April 2008, at which time he was diagnosed with major depressive disorder.  The associated examination report lists chronic and acute psychiatric and physical illness as factors contributing to his diagnosis.  However, a clear opinion as to whether the Veteran's major depressive disorder was related to his service-connected brain disease was not provided, nor was a discussion included as to whether any of his psychiatric and social symptoms are specifically attributable to his brain disease included in the examination report.  

The Board acknowledges that the Veteran was afforded a VA neurological examination in July 2008, at which time the Veteran reported his subjective physical symptomatology that he has attributed to his service-connected brain disease.  The VA examiner did not review the claims file, but instead indicated that he reviewed the Veteran's medical records.  Although the VA examiner ultimately concluded that the Veteran's reported physical symptoms were not attributable to his service-connected brain disease, the examiner did not discuss whether the disability currently has any psychological or emotional manifestations, to include the April 2008 diagnosis of major depressive disorder.  Thus, it is unclear from the examination as to whether the Veteran's disability is manifested by any of the symptomatology listed under Diagnostic Code 9305.

In light of the foregoing, additional information is needed in order to properly evaluate the Veteran's service-connected disability.  The Board finds the medical evidence of record to be inadequate with which to decide the Veteran's claim under the applicable diagnostic codes, as the record is negative for evidence specifically addressing whether the Veteran's disability is manifested by any social or occupational impairments.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).    As such, on remand, the Veteran should be afforded appropriate VA examinations to assess all of the present manifestations of his service-connected brain disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 

Service Connection for Neuropsychiatric Disorder

Here, the Veteran has claimed that he has a neuropsychiatric disorder that is related to his service-connected brain disease.  In light of the evidence as described above and the possible relationship between the Veteran's service-connected brain disease and any diagnosed mental condition, the Board finds that the Veteran's neuropsychiatric disorder claim is inextricably intertwined with the claim for increased rating for brain disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Veteran's neuropsychiatric claim is remanded for further development and adjudication along with the claim for increased rating for brain disease.  

Service Connection for Bilateral Hearing Loss

As decided above, the Veteran's claims for service connection for hearing loss have been reopened.  The Veteran has attributed his hearing loss to acoustic trauma during his combat service.  Having reviewed the evidence of record, the Board finds that additional development is warranted.

The Veteran's service personnel records reflect his service in the U.S. Army from October 1951 to July 1953.  His DD Form 214 shows that he was awarded the Purple Heart Medal and the Combat Infantry Badge, which are both indicative of combat service.  Given the Veteran's combat service, along with his competent statements of in-service acoustic trauma, his exposure to acoustic trauma during his active service is conceded.  See 38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d). 

While the Veteran's service treatment records are negative for evidence of hearing loss, letters dated in June 1989 from the Veteran's private physician indicate that he was diagnosed with hearing loss in both ears in August 1988.  A December 2005 VA treatment record reflects that the Veteran currently has hearing loss as defined by VA regulations.  See 38 C.F.R. 3.385.  However, the private and VA medical records are negative for an opinion as to the etiology of the Veteran's hearing disorder. 

To date the Veteran has not been afforded a VA examination to determine whether his hearing loss is related to his military service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

In light of the foregoing, the Board finds that additional development is needed prior to deciding the Veteran's claim.  Given the Veteran's competent lay statements regarding the in-service acoustic trauma and subsequent onset of his hearing loss, along with his current hearing loss diagnosis, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether his diagnosed hearing loss is related to his military service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected chronic brain disease due to trauma with headaches and dizziness.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination and noted in the examination report.  All tests deemed necessary should be conducted and the examiner should review the results of any testing prior to completion of the report.  

Following the examination, the examiner must:

(a)  Identify diagnostically all symptoms and clinical findings which are manifestations of the service-connected brain disease, to include all psychiatric manifestations if any, and address the frequency, severity, and duration of psychiatric symptoms as they affect the Veteran's occupational and social adjustment.  A multi-axial diagnosis in accordance with DSM-IV should be provided.  Based upon a review of the record and the examination, the examiner should provide a Global Assessment of Functioning Score (GAF) indicating the level of impairment produced by the service-connected brain disease and to explain the meaning of the GAF score.  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.

(b)  If the examiner determines that there is no psychiatric symptomatology associated with the service-connected brain disease, the examiner is asked to opine as to whether it is at least as likely as not (50 percent likelihood or greater) that any diagnosed psychiatric condition is related to a service-connected disability or is otherwise related to the Veteran's military service.

(c)  The rationale for all opinions expressed should also be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and discuss why an opinion cannot be provided.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his current hearing loss disorder.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  The examiner should be advised that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

The examiner must provide an opinion as to the etiology of the Veteran's hearing loss.  Specifically, the examiner must opine whether it is as least as likely as not (50 percent probability or greater) that any diagnosed hearing loss disorder is related to noise exposure in service.  In so doing, the examiner must acknowledge the Veteran's reports of noise exposure during his combat service and any reports of a continuity of symptoms since service.

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


